Citation Nr: 9905901	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-41 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bladder cancer, 
claimed to be secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for prostate cancer, 
claimed to be secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from March 1952 to March 
1956 and from April 1957 to May1960.  

The United States Court of Veterans Appeals (Court) has 
stated in Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (see also 
Rucker v. Brown, 10 Vet. App. 67 (1997)), that service 
connection for cancer or for death caused by cancer claimed 
to have been caused by radiation exposure in service can be 
accomplished in three ways:  First, there are several types 
of cancer which will be presumptively service-connected under 
the provisions of 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(d) (1998).  Second, 38 C.F.R. § 
3.311(b) (1998) provides a list of "radiogenic diseases" 
which will be service-connected when certain conditions 
specified by regulation are met.  Third, direct service 
connection can also be established by a showing that the 
disability was incurred during or aggravated by service, a 
task that includes the difficult burden of tracing causation 
to a condition or event during service.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed.Cir.1994).  

As to the first method, cancer of the urinary tract, which 
includes cancer of the urinary bladder, is among the types of 
cancers listed.  See 38 C.F.R. § 3.309(d)(2).  Thus, if the 
veteran is determined to be a "radiation-exposed veteran", 
service connection may be presumed for this disease.

Entitlement may be established under the second method, as a 
radiogenic disease under § 3.311(b)(1), if the following 
three requirements are met: (i) exposure to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki from September 1945 to July 1946, or 
other activities as claimed; (ii) the subsequent development 
of a radiogenic disease; and (iii) the first manifestation of 
said disease occurred within the period specified in 
paragraph (b)(5) of this section.  38 C.F.R. § 3.311(b)(1) 
(1998).  Bladder cancer is included in 38 C.F.R. § 
3.311(b)(2) as a "radiogenic" disease.  Additionally, 
effective September 1996, cancer of the prostate is included 
as a radiogenic disease.  Therefore, if the requirements of 
38 C.F.R. § 3.311(b)(1) are met, the claim must be referred 
for further development in accordance with paragraph (c) of 
the regulation. 

The record includes a letter dated in April 1988 from the 
Defense Nuclear Agency (DNA) which states that the veteran's 
service record could not be found at the National Personnel 
Records Center.  Consequently, his unit assignments could not 
be determined.  Furthermore, DNA noted that a search of 
dosimetry data reveals no record of radiation exposure for 
the veteran.  DNA added that, due to the distance of Nellis 
Air Force Base from the Nevada Test Site (NTS) and the nature 
of events at NTS, Nellis Air Force Base would not have been 
contaminated; consequently, personnel stationed there would 
have had no potential for exposure to radiation.  

In Earle v. Brown, 6 Vet. App. 558 (1994), the Court 
expressly held that "VA could not rely solely upon the 
[Defense Nuclear Agency's] certification that there was no 
evidence that the veteran had participated in a radiation-
risk activity."  Rather, all relevant evidence of record must 
be considered and addressed.  Id.  Therefore, the RO should 
take additional action to develop the evidence regarding the 
dosage of radiation exposure in service. 

Accordingly, the case is remanded for the following action:

1.  The RO should again attempt to obtain 
any available records concerning the 
veteran's exposure to radiation in 
service.  The RO should ask the veteran 
to provide any records that he may have 
in his possession as to such exposure 
during service.  Relevant records 
normally include, but may not be limited 
to, the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141), if maintained; service medical 
records; and other records which may 
contain information pertaining to the 
veteran's radiation dose in service.  

2. The RO should make a determination as 
to the veteran's exposure and dose of 
ionizing radiation in accordance with 
38 C.F.R. § 3.311(a), which should 
include any other development deemed 
necessary. 

3.  The RO should thereafter again 
consider the claims on appeal.  If the 
determination is adverse to the 
appellant, a supplemental statement of 
the case should be provided.  The 
appellant and representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the case file should be returned to the Board for 
further appellate review, if necessary.  The purpose of this 
REMAND is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

